PER CURIAM.
The order entered in the above cause 11 April 1962 is rescinded and the following order is substituted for it:
It appearing that the return of the respondent to the Writ of Habeas Corpus heretofore issued in this cause requires the *300taking of testimony, it is ordered that the said cause be and it is hereby referred to Honorable Joseph W. Bailey, of the Fourteenth Judicial Circuit of Florida, who is hereby appointed a Commissioner of this Court, to hear testimony, make his findings thereon and recommendations on the factual issues to this Court.
ROBERTS, C. J., and TERRELL, THOMAS, THORNAL and O’CONNELL, JJ., concur.